Citation Nr: 1404283	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-47 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to February 1961.  He also had four years of unverified service in a reserve component, to include a brief period of active duty for training (ACDUTRA) in March 1963.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a December 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in pertinent part, denied service connection for hearing loss and tinnitus.  

In March 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.

In February 2013, the Board remanded the case so that a VA examination could be scheduled.  Following completion of the development requested, the Appeals Management Center (AMC) issued the Veteran a supplemental statement of the case (SSOC) in March 2013, continuing the denial of the Veteran's claim.  The Veteran's appeal has since been returned to the Board for further appellate review. 

In April 2013, the AMC granted service connection for tinnitus.  Therefore, because the Veteran was granted the full benefits he sought, his claim of entitlement to service connection for tinnitus is no longer on appeal. 
 

FINDING OF FACT

Hearing loss was not demonstrated in service or within one year of separation from service, and the only competent evidence on the question of a medical nexus between current hearing loss and service weighs against the claim. 



CONCLUSION OF LAW

The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that all notification and development action needed to arrive at a decision on the claim on appeal has been accomplished.

In this regard, a pre-decisional letter dated in July 2009 complied with VA's duty to notify the Veteran with regards to the service connection issue addressed herein.  Specifically, this correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his service connection claim.  VA has obtained service and VA treatment records.  VA provided the Veteran with the opportunity to give testimony before the Board.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159 (c)(2).

In its February 2013 remand, the Board found that the February 2010 VA examiner's opinion was not supported by an adequate rationale.   Specifically, the Board noted that the examiner based her negative nexus opinion on the fact that the Veteran exhibited normal hearing during his active military service.  Accordingly, the Board instructed the agency of original jurisdiction (AOJ) to schedule another VA audiological examination.  The March 2013 VA examination is adequate for adjudication purposes.  The examiner fully examined the Veteran, reviewed the claims file, conducted the appropriate hearing tests, recorded the Veteran's subjective complaints, and provided an opinion as to the etiology of the Veteran's hearing loss.  Accordingly, the Board is satisfied that there was substantial compliance with its February 2013 remand.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In this regard, the evidence must demonstrate (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; (3) and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167-67 (Fed. Cir. 2004). 

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Impaired hearing will be considered to be a disability for purposes of service connection under VA regulations when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels (db) or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran claims that he was exposed to loud noises without the use of any hearing protection while serving for two years as a boiler technician onboard a ship.  

The DD 214 shows that the Veteran's military occupational specialty (MOS) was that of boiler technician.  VA Fast Letter 10-35 (September 2010) includes a Duty MOS Noise Exposure Listing, which establishes that boiler technicians are presumed to be exposed to high noise.  Considering the Veteran's contentions in conjunction with his service duties, exposure to acoustic trauma during service is conceded.

Service treatment records (STRs) contain no complaints of, treatment for, or diagnoses of hearing loss.  Those records reflect normal 15/15 (whispered and spoken voice) hearing bilaterally at the Veteran's Reserve enlistment examination in February 1958, his active duty examination in February 1959, and his separation examination in February 1961.  The Veteran received normal clinical evaluations of his ears during those examinations, as well as during a March 1963 ACDUTRA examination.  

The first post-service evidence of hearing loss is a July 2009 VA treatment record, which shows that the Veteran reported "gradual hearing loss."

A VA audiological examination was conducted in March 2013, and its findings were consistent with bilateral sensorineural hearing loss.  The Veteran gave a history of in-service noise exposure that included working as a boiler striker for two years onboard a ship without the use of any hearing protection.  He also reported post-service recreational hunting with the use of hearing protection.  The Veteran gave an onset date of "12-15 years ago."  The examiner opined that that the Veteran's hearing loss "is less likely than not" related to his active duty noise exposure.  The examiner reviewed the claims file and noted that a normal whisper test "is not sensitive to high frequency hearing loss, nor is it sensitive to a unilateral loss of hearing."  Instead, she relied on the Veteran's history of recent onset of hearing loss.  She explained:  "[T]here is nothing in the medical or scientific literature that would support the contention for a long delayed onset of hearing loss as a result of noise exposure."  The examiner also relied on the lack of evidence demonstrating a complaint of, diagnosis of, or treatment for hearing loss prior to 2009.  

As the first evidence of hearing loss was not shown in service or within one year of service separation, service connection for hearing loss cannot be granted on a presumptive basis.  38 C.F.R. § 3.303.  However, service connection for hearing loss can still be established if medical evidence shows that a current impaired hearing disability is actually due to incidents during service.  Hensley  v. Brown, 5 Vet. App. 155 (1993).

The post-service medical evidence demonstrates that the Veteran does have hearing loss that meets the requirements of 38 C.F.R. § 3.385.  However, the only competent medical opinion to address the relationship between the Veteran's current hearing loss and his service, that of the March 2013 VA examiner, found that the Veteran's current hearing loss was not related to his period of service.  The Board finds the VA examiner's opinion competent and probative of the matter under consideration.  It is based on a review of the claims file and consideration of both lay and medical evidence, and contains not only clear conclusions with supporting data, but also a reasoned medical explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  There is simply no medical evidence in the record supporting a finding of an etiological relationship between the Veteran's time in service, including his exposure to acoustic trauma, and his current bilateral hearing loss.

The Board has considered the Veteran's contention that his hearing loss resulted from his time in service, and particularly to the acoustic trauma to which he was exposed while on active duty.  The Veteran, however, has not demonstrated that he has any medical expertise to make such an opinion.  The Board notes that although the Veteran is competent to report symptoms, he does not have medical expertise and therefore cannot provide a competent opinion regarding diagnosis or causation of this disability.  As a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter such as whether there exists a medical nexus between any current hearing loss and service.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for hearing loss is denied.



______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


